Citation Nr: 0429792	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  01-04 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The appellant served in the Indiana Air National Guard.  She 
reports having a period of active duty for training from 
April to July 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, inter alia, denied the 
appellant's application to reopen a previously denied claim 
of entitlement to service connection for a bilateral knee 
disability for failure to submit new and material evidence.


FINDINGS OF FACT

1.  In an RO rating decision dated in June 1995, the 
appellant's claim of entitlement to service connection for a 
bilateral knee disability was denied on the merits; this 
decision was not timely appealed and became final.

2.  Additional evidence submitted to reopen the claim of 
entitlement to service connection for a bilateral knee 
disability, when considered alone or together with all of the 
evidence, both old and new, is not so significant that it 
must be considered in order to fairly decide the merits of 
this previously denied claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a bilateral knee disability is not new 
and material, and therefore, this claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the applications.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the claimant the required 
notice in a letter dated April 2001.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the appellant's claim.  Therefore, the duty to 
notify of inability to obtain records does not arise in this 
case.  Id.  Thus, VA's duty to assist has been fulfilled. 

VA did not specifically ask for all evidence in the 
appellant's possession.  The appellant, however, by failing 
to reply to requests for information about any additional 
evidence not of record, has stated sub silentio that she 
neither has nor knows of any further pertinent evidence.  
Hence, no evidence has been lost to the record, and there is 
no failure to assist the appellant simply because VA did not 
explicitly ask him to submit all evidence in his possession.  
If an appellant wishes help, he cannot passively wait for it 
in those circumstances where she may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  

Factual Background

The history of the appellant's claim shows that her original 
claim of entitlement to VA compensation for a bilateral knee 
disability was denied in a June 1995 rating decision.  
Evidence reviewed by the RO at the time consisted of the 
appellant's contentions that she developed a chronic 
bilateral knee disability due to physical trauma during 
training in the Indiana Air National Guard.  Also reviewed 
were her service medical records from her period of service 
in the National Guard from August 1978 - July 1979, which 
show that she received treatment for complaints of bilateral 
leg pain with an emphasis on the left popliteal area.  
However, the records do not show that she sustained an injury 
to either knee, nor do the records show a diagnosis of a knee 
disability or other evidence of knee pathology.  Private 
medical records show that the appellant was treated for 
osteoarthritis of both knees in September 1994.  The report 
of a March 1994 VA orthopedic examination also shows a 
diagnosis of severe chondromalacia of both knees, left 
greater than right.  None of these reports establish a nexus 
between the appellant's orthopedic diagnoses as they pertain 
to her knees and her period of service.  Based on this 
evidence, the RO denied the appellant's claim in June 1995.  
She was issued notice of the adverse determination and her 
appellate rights in correspondence dated in June 1995; 
however, she did not file a timely appeal and the June 1995 
denial became final.

In November 2000, the appellant applied to reopen her claim 
for service connection for a bilateral knee disability.  
Evidence submitted in support of her application included the 
report of a private gastroenterological examination conducted 
in June 1997 that mentioned that she also had arthritis of 
both knees, VA radiological and orthopedic examination 
reports dated in February 2002 respectively showing a 
diagnosis of mild osteoarthritis of the left knee, and left 
knee pain with crepitus which the examiner described as a 
service-connected injury based solely on the appellant's 
account of her own medical history. 

The appellant and her spouse also presented oral testimony 
before the Board at a videoconference hearing conducted in 
September 2004, in which she stated that she developed 
bilateral knee problems during her period of service in the 
National Guard which prevented her from fully performing her 
duties.  According to the appellant's testimony, the National 
Guard initially accommodated her physical restrictions but 
eventually medically discharged her from active duty.  She 
stated that she continued to experience worsening problems 
with her knees, including knee joint instability, pain and 
arthritis, ever since service.  She now used a supportive 
orthopedic knee brace to walk and prescription medications to 
reduce her pain.  She reported that her physicians had 
contemplated surgery for installation of a prosthetic device 
in each knee but decided against it on grounds that the 
prosthetics would require regular replacement after intervals 
of every several years.

Analysis

As a general rule, a previously denied claim can be reopened 
only if new and material evidence has been submitted since 
the last final disallowance of the claim on any basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2001); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. West, 12 
Vet. App. 312, 314 (1999).  

The Board must address the issue of whether new and material 
evidence has been submitted because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  

New and material evidence means evidence not previously 
submitted to VA which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2004).  
The definition of "new and material" evidence has been 
changed, but the new definition applies only to claims filed 
on or after August 29, 2001.  See 38 C.F.R. § 3.156 (2004); 
see also 66 Fed. Reg. 45620 (2001).  The current appeal stems 
from a claim to reopen the issue of entitlement to service 
connection for a bilateral knee disability that was received 
in November 2000.  The evidence of record has been reviewed 
in conjunction with the version of 38 C.F.R. § 3.156(a) as it 
existed prior to August 29, 2001, and a finding is made that 
new and material evidence has not been received since the 
June 1995 RO decision which is sufficient to reopen the 
previously denied claim of service connection for a bilateral 
knee disability.  

VA and private medical records received since the final RO 
decision of June 1995 cover the period from 1997 to 2002 and 
do not establish that the appellant's current diagnoses of 
bilateral osteoarthritis and chondromalacia of the knees are 
related to her period of military service.  Although the 
appellant's written statements and oral testimony in support 
of her claim, as well as the VA examiner's description of her 
knee symptoms as a service-connected injury according to her 
own recitation of her medical history, indicate that the 
appellant had reported onset of a chronic bilateral knee 
disability during service in the National Guard, these 
assertions of fact are not supported by the established 
record.  The appellant's service medical records include no 
notation of injury to either knee or a diagnosis of a chronic 
orthopedic disability affecting either knee, such as she 
described as occurring during her period of enlistment in the 
National Guard.  Furthermore, the United States Court of 
Appeals for Veterans Claims has held in the case of Swann v. 
Brown, 5 Vet. App. 177, 180 (1993), that in cases where the 
facts show that the appellant received treatment from a 
physician many years after service, and the conclusion 
reached by the physician is clearly based solely on the 
history provided by the appellant, or the hearsay recitation 
of a diagnoses or other medical history, and not on any 
personal knowledge on part of the physician regarding the 
appellant's medical history, the Board is not bound to accept 
the medical conclusions and/or opinions of the physician.  In 
issues of newness and materiality of evidence to reopen a 
claim, where medical evidence is clearly based on the 
appellant's  own account of her service and medical history, 
and the agency of original jurisdiction which issued the 
final decision had previously rejected this account, the 
evidence is not material and the claim may not be reopened.  
See Floyd v. Brown, 9 Vet. App. 88 (1996).

In view of the aforementioned discussion, the Board concludes 
that the evidence submitted in conjunction with the 
appellant's November 2000 application to reopen her claim of 
entitlement to service connection for a bilateral knee 
disability is cumulative or redundant, and by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of this previously denied claim.  38 C.F.R. 
§ 3.156(a) (2001).  Accordingly, the issue of entitlement to 
service connection for a bilateral knee disability is not 
reopened and the appellant's appeal must be denied.


ORDER

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for a bilateral knee disability is denied.



	                        
____________________________________________
	D. HAVELKA
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



